Name: 91/486/EEC: Commission Decision of 4 September 1991 amending Decision 90/135/EEC relating to the plans of certain third countries concerning examination of residues of fresh meat for substances other than those having a hormonal action
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  cooperation policy;  trade;  health
 Date Published: 1991-09-17

 Avis juridique important|31991D048691/486/EEC: Commission Decision of 4 September 1991 amending Decision 90/135/EEC relating to the plans of certain third countries concerning examination of residues of fresh meat for substances other than those having a hormonal action Official Journal L 260 , 17/09/1991 P. 0013 - 0014COMMISSION DECISION of 4 September 1991 amending Decision 90/135/EEC relating to the plans of certain third countries concerning examination of residues of fresh meat for substances other than those having a hormonal action (91/486/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/266/EEC (2), and in particular Article 3 thereof, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (3), and in particular Article 7 thereof, Whereas, without prejudice to Decision 89/15/EEC (4), in application of Decision 90/135/EEC (5), as amended by Decision 90/262/EEC (6), Member States continue to authorize imports of fresh meat from third countries appearing in the Annex to this Decision; Whereas the authorities of Iceland have transmitted a satisfactory plan specifying the guarantees offered in respect of monitoring of residues in fresh meat for substances other than those having a hormonal action; Whereas for these types of substances, imports of fresh ovine meat from Iceland should be authorized and Decision 90/135/EEC consequently amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 90/135/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 September 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 134, 29. 5. 1991, p. 45. (3) OJ No L 275, 26. 9. 1986, p. 36. (4) OJ No L 8, 11. 1. 1989, p. 11. (5) OJ No L 76, 22. 3. 1990, p. 24. (6) OJ No L 267, 29. 9. 1990, p. 46. ANNEX Third countries Argentina Australia Austria Botswana Brazil Bulgaria Canada Chile Czechoslovakia Finland Greenland Hungary Iceland Madagascar Malta Mexico Namibia New Zealand Norway Paraguay Poland Romania South Africa Swaziland Sweden Switzerland United States of America Uruguay Yugoslavia Zimbabwe